Title: From George Washington to Major General Robert Howe, 17 July 1779
From: Washington, George
To: Howe, Robert


        
          Dr Sir
          Stoney points [N.Y.] July the 17 1779
        
        I just now received your Two favors of to day. I am sorry for the difficulties you seem to be under. I had no doubt but that the Cannon and Ammunition would proceed together—as One without the other could be of no service. I hope before this reaches you, you will have received both. I have sent you a number of intrenching Tools—and expected they had gone before from West point. There is not any provision here. You will send to Genl McDougal and obtain a Supply from the Fort; and lest there should be a difficulty in getting these—it will also be adviseable for you to write to Colo. Hay at Fish Kills and request his assistance. As it is essential for you to have Horse to gain intelligence of the Enemy’s movement in case they should proceed by Land—and none can be furnished from the Continental Corps as I am just now informed by Genl Heath—You will endeavour to get Captain Delavan to join You. With respect to your position—I am not attached to any in particular. I only wish that you may be secure if the Enemy advances. Colo. Putnam is most intimately acquainted with the Country—and you may confide much in his Judgement. I would suggest that there is a greater necessity for caution as I have heard this Evening that a Detachment of the Enemy were moving Yesterday towards White plains. In general you will apply for provisions at the Fort and for other supplies. If the Artillery Horses fail—you will request Colo. Hay the Quarter Master to furnish Others. I am Dr Sir Yr Most Obedt st
        
          G. Washington
        
      